Citation Nr: 1138422	
Decision Date: 10/14/11    Archive Date: 10/19/11

DOCKET NO.  11-07 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for reactive airway disease (RAD), claimed as asthma.

2.  Entitlement to service connection for allergies. 

3.  Entitlement to service connection for ehrlichiosis (claimed as Rocky Mountain Fever), to include rheumatoid arthritis.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for bilateral tinnitus.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Marines from November 1983 to August 1987.  He thereafter served in the Marine Corps Reserves, and from April 1988 to November 2002 he served in the Kansas Air National Guard.   

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2010 decision by the Department of Veterans Affairs (VA) Wichita, Kansas Regional Office (RO). 

The Veteran appeared and testified at a Travel Board hearing held before the undersigned Veterans Law Judge in July 2011.  A transcript of the hearing has been associated with the claims folder.

At that hearing, the Veterans Law Judge noted that the Veteran's Substantive Appeal did not list the issues of entitlement to service connection for bilateral hearing loss and entitlement to service connection for tinnitus.  The Veteran explained that he was confused, as he thought that his claim for ehrlichiosis also included his hearing loss and tinnitus claims.  The Board also notes that the Veteran's representative submitted statements shortly following the submission of the Substantive Appeal that pertained to claims of service connection for hearing loss and tinnitus.  The Board therefore waives any timing issues concerning the VA Form 9 as it pertains to the claims of service connection for hearing loss and tinnitus.  These two issues are thus properly before the Board.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

The Veteran in this case seeks service connection for five issues, each of which he contends is related to his military service.  For the reasons that follow, the Board finds that a remand is necessary for all issues.  

Before turning to the reasons for the remand, the Board notes that as the Veteran served with the Air National Guard on a full-time basis for 14 years and 7 months, the criteria for service connection for his claimed disabilities is different than if he had served only on active duty.  For periods of Active Duty for Training (ACDUTRA), service connection may be granted for disabilities resulting from a disease or injury incurred in or aggravated while performing ACDUTRA; for periods of Inactive Duty for Training (INACDUTRA), service connection is only warranted for injuries incurred or aggravated while performing inactive duty for training.  38 U.S.C.A. §§ 101(22)-(24), 106(d), 1110 (West 2002); 38 C.F.R. § 3.6(c), (d), 3.303 (2010).  Further, presumptive periods do not apply to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

As noted above the Veteran also had active military service with the United States Marines from November 1983 to August 1987.

First, with respect to the Veteran's claim for service connection for RAD and allergies, the Veteran contends that both of these conditions are related to an August 1997 incident.  The Veteran was working in the cockpit of a plane when the cockpit filled with smoke.  The Veteran states that he did not suffer from RAD, asthma, or allergies prior to this incident.  The Veteran's service treatment records show that the Veteran was later diagnosed as suffering from these conditions; indeed, he was medically discharged from the Air National Guard on account of his RAD.  

In an October 2009 letter, the Veteran's doctor stated that the Veteran has a history of "frequent sinus infections, asthma, and chronic allergic rhinitis."  This doctor then stated that his exposure to solvents, fuel, and other irritants "may contribute" to his respiratory conditions.  

The determinative questions in the instant case, is whether on August 27, 1997, the Veteran was serving during a period of ACDUTRA; and whether he currently has allergies and RAD due to the August 27, 1997 event which involved breathing in black smoke.  Another question which has to be determined is whether during the 2 week annual trainings he had exposure to engine exhaust, solvents, fuel or other chemicals irritants which has caused any current allergies or RAD.  This question is complicated by the fact that the Veteran worked full-time with the Kansas Air National Guard and has had the same exposure he claims to have had during his 2 weeks annual trainings.  To address these questions the RO/AMC should make attempts to determine whether the Veteran was on ACDUTRA during the August 27, 1997 incident.  Also, the Veteran needs to be scheduled for a VA examination to include an etiology opinion.

Next, with respect to the Veteran's claim for service connection for ehrlichiosis (claimed as Rocky Mountain Fever with resultant rheumatoid arthritis), the Board notes that the Veteran contends that he began suffering from this condition during a period of ACDUTRA.  He claims that during a September 2002 exercise, he was bitten by a tick.  He further stated that this tick bite led to his ehrlichiosis diagnosis, and that he suffers from rheumatoid arthritis as a result of that condition.  The Veteran submitted a buddy statement from a fellow airman who stated that the Veteran found a tick on himself during this training exercise.  In his July 2011 hearing, the Veteran stated that he found a tick behind his ear during that September 2002 training exercise.  He stated that he soon thereafter fell ill, and that he sought treatment from private physicians.  A September 2002 medical report reveals that the Veteran was bitten by a tick.  He noted that he had been to El Dorado Lake on August 19, 2002 and that he saw his doctor on August 24, 2002.  He again was treated in September 2002 where the diagnosis was probable ehrlichiosis.

The Board notes that the Veteran has submitted a letter from a fellow guardsman stating that they were doing a unit training assembly for the Kansas Air National Guard at McConnell Air Force Base in September 2002 (the record shows, however that the tick bite took place in August 2002).  It is unclear however, whether this was a guard training exercise or a period of ACDUTRA when the Veteran was bitten by a tick.  Given the above facts, attempts should be made to verify whether the Veteran was on ACDUTRA in August 2002, the date the record shows that he was bitten by tick.  If ACDUTRA is verified for this period of time, the RO/AMC should schedule the Veteran for an examination to determine whether he has any current residual disability due to the tick bite incident, including rheumatoid arthritis.  

With respect to the Veteran's claims for service connection for bilateral hearing loss and tinnitus, the Veteran underwent a VA examination in April 2007.  The results of this examination show that the Veteran currently suffers from a hearing disability.  See 38 C.F.R. § 3.385 (2010) (defining impaired hearing for VA compensation purposes).  The examiner declined to find a causal link between the Veteran's hearing disabilities and his active service, noting that his audiograms indicated normal hearing sensitivity bilaterally.

It is well settled, however, that VA regulations "[do] not preclude an award of service connection for a hearing disability established by post-service audiometric and speech-recognition scores, even though hearing was found to be within normal limits on audiometric and speech-recognition testing at the time of separation from service."  Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (citing 38 C.F.R. § 3.385).  Further, "the threshold for normal hearing is from 0 to 20 dB, and higher threshold levels indicate some degree of hearing loss."  Id. at 157.  The examiner did not comment on whether - despite the Veteran's having "normal" hearing for VA purposes - his in-service audiograms nonetheless showed some level of hearing loss for Hensley purposes.  Thus, on remand, the Veteran should undergo a new examination that addresses whether the Veteran's current hearing loss is due to his 1983 to 1987 active service or any period of ACDUTRA/INACDUTRA in which he was exposed to noise exposure.  

Finally a review of the VCAA letter of record is inadequate as it does not tell the Veteran how to substantiate a claim of service connection based on ACDUTRA and INACDUTRA.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should issue the Veteran another VCAA letter which informs him of how to substantiate a claim for service connection based on ACDUTRA and INACDUTRA.

2.  Next, the RO/AMC should verify whether the Veteran was on a period of ACDUTRA on August 27, 1997 and during any time in August 2002.

3.  The Veteran should be scheduled for a VA examination before an examiner with the appropriate expertise in dealing with respiratory conditions (e.g., a pulmonologist).  The claims folder should be made available to and reviewed by the examiner.  All appropriate tests and studies should be conducted.

After examining the Veteran, the examiner is asked to answer the following questions:

a) List all respiratory conditions the Veteran currently has.  The physician should directly address whether the Veteran currently has asthma, reactive airway disease, and any allergies.  If allergies are found, the physician should identify the type of allergies.  For any condition not found that is diagnosed in the claims file, the physician should provide the reasons as to why the Veteran does not carry that diagnosis.

b) For each respiratory disorder found address whether it is at least as likely as not (i.e. at least a 50 percent probability or greater) that the Veteran's respiratory condition is related to the August 1997 incident in which he was exposed to black smoke in a plane's cockpit or to any solvents, jet fuel exhaust and/or any other chemical irritants.  In addressing this question, the examiner should address the opinion of Dr. Kready, and should consider the fact that the exposure claimed by the Veteran has to be limited to that which he had during a two week annual training (i.e. ACDUTRA) as opposed to any full-time duties he had during his April 1988 to November 2002 Air National Guard service.  This should be clearly noted in the opinion given.  In this regard, the examiner should state whether any exposure to chemicals and/or smoke during the yearly 2-week ACDUTRA or any other periods of ACDUTRA over course of his April 1988 to November 2002 Air National Guard service contributed in causing or caused in any way a current RAD or allergies.

Please provide a clear rationale for all opinions given.  In this regard, the facts and medical principles involved would be of considerable assistance to the Board. However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

4.  If it is determined that the Veteran was on a period of ACDUTRA during August 2002 when he was bitten by a tick, then schedule the Veteran for VA examination with the appropriate expertise to determine the nature and etiology of any claimed residuals of ehrlichiosis (claimed as Rocky Mountain Fever with residual rheumatoid arthritis).  The claims folder and a copy of this remand should be made available to the examiner for review, and a notation to the effect that this record review took place should be included in the report.  All indicated tests and studies should be accomplished. 

The examiner is then asked to answer the following questions:

a) Does the Veteran currently have ehrlichiosis (Rocky Mountain Fever) and resultant rheumatoid arthritis?

b)  If the answer to (a) is yes, is it at least as likely as not due to the tick bites he had in August 2002.

A clear rationale for all opinions should be given.  The rationale should include a discussion of the facts and medical principles involved and should specifically note the September 2002 report which provides medical findings and the history behind the tick bite in August 2002.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

5.  The Veteran should be scheduled for a VA audiological evaluation to determine the nature and etiology of any identified hearing loss and tinnitus.  The claims folder and a copy of this remand should be made available to the examiner for review, and a notation to the effect that this record review took place should be included in the report.  All indicated tests and studies should be accomplished. 

Thereafter, the examiner is asked to express an opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that any current bilateral hearing loss and tinnitus had its onset during service, and/or is related to noise exposure in service during 1983 to 1987 or during his periods of ACDUTRA and INACDUTRA occurring between April 1988 to November 2002.  The examiner should specifically acknowledge whether the Veteran's in-service audiograms show any hearing impairment.  The examiner should also state whether, despite any normal audiograms in service or lack of tinnitus complaints in service, the Veteran's current bilateral hearing loss and tinnitus are otherwise related to noise exposure during his active service from 1983 to 1987 or during his periods of ACDUTRA and INACDUTRA occurring between April 1988 and November 2002.  In this regard, the physician should obtain a detailed history concerning the noise exposure the Veteran had during his 1983 to 1987 service and during his periods of ACDUTRA and INACUDUTRA.

A clear rationale for all opinions given is needed.  A discussion of the facts and medical principles involved and the Veteran's lay assertions should be considered in giving this opinion.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

6.  The RO/AMC should read the medical opinions obtained to ensure that the remand directives have been accomplished, and should return the case to the examiner if all the questions posed are not answered.  

7.  The RO/AMC shall then readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran and his accredited representative should be issued a supplemental statement of the case (SSOC) which addresses all relevant actions taken on his claims for benefits, to include a summary of the evidence and applicable law and regulations considered, since the issuance of the last SSOC.  The Veteran and his representative should be given the opportunity to respond to the SSOC.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


